WINTER, Circuit Judge,
with whom HAYNSWORTH, Chief Judge, and BUTZNER, Circuit Judge, join, dissenting:
Because we think that faithful compliance with the mandate to reconsider this case in the light of Regents of University of California v. Bakke, 438 U.S. 265, 98 S.Ct. 2733, 57 L.Ed.2d 750 (1978), requires a remand to the district court for the taking of evidence and for findings of fact, we respectfully dissent. Additionally, we think that on remand the district court should make a determination as to whether the case is moot.
I.
The majority, on an incomplete record as we shall show, invalidates two regulations. The first requires that the 18-member Campus Governing Council have “a protective representation of minority races and both sexes by being composed of at least two members of a minority race within the student body, two male members and two female members. If, as a result of student elections, these minimum requirements are not met, the president of the student body, with the consent of the council, shall appoint additional members, who have the same rights, privileges and duties as elected members, to satisfy the formula. From the present record, it appears that it has never been necessary that the power of appointment be exercised to meet the minimum requirements of minority racial representation.
The second is a guarantee that an accused required to appear before an Honor Court may, on his request, require that four of the seven judges of the Court be of his or her race or sex. It should be noted that this regulation is facially neutral both as to race and as to sex; the right to have a majority of the judges of the same race and sex as the accused extends to a student of either sex and of any race.
As we pointed out in our earlier dissent, the record before us contains some general discovery by way of requests for admissions, answers to interrogatories and production of documents. 558 F.2d at 728. But these disclosures fall well short of telling the whole story of the history of discrimination or non-discrimination at the university, the need for remedial measures, the reasonableness of the measures and how, in practice, they have operated. Short of such proof and findings of fact derived therefore, we do not think that this case can be properly decided.
Bakke does not hold that in all events racial criteria may not be the sole determinant in fixing the rights of students. True, Bakke recognizes that race is a suspect classification, but the significance of the classification is, as Mr. Justice Powell for the Court explains, only that the State, in order to sustain the validity of its use of the criterion, “must show that its purpose or interest is both constitutionally permissible and substantial, and that its use of the classification is ‘necessary ... to the accomplishment’ of its purpose or the safeguarding of its interest.” 438 U.S. at 305, 98 S.Ct. at 2756 (quoting from In re Griffiths, 413 U.S. 717, 722-23, 93 S.Ct. 2851, 37 *1001L.Ed.2d 910 (1973)). Having reaffirmed that general principle, Mr. Justice Powell added, “[t]he State certainly has a legitimate and substantial interest in ameliorating, or eliminating where feasible, the disabling effects of identified discrimination.” 438 U.S. at 307, 98 S.Ct. at 2757.* Of course, Mr. Justice Powell continued, the Court “has never approved a classification that aids persons perceived as members of relatively victimized groups at the expense of other innocent individuals in the absence of judicial, legislative, or administrative findings of constitutional or statutory violations.” 438 U.S. at 307, 98 S.Ct. at 2757. But, “[ajfter such findings have been made, the governmental interest in preferring members of the injured groups at the expense of others is substantial since the legal rights of the victims must be vindicated.” 438 U.S. at 307, 98 S.Ct. at 2758.
Contra to the views of the majority, we read Bakke both to recognize and to approve, as a general principle, the use of racial criteria in remedial steps to redress wrongs worked by adjudicated instances of racial discrimination, provided only that the remedial steps “work the least harm possible to other innocent persons competing for the benefit.” 438 U.S. at 308, 98 S.Ct. at 2758. That is the very reason why we think this case should be remanded and a full trial conducted. The present record simply does not permit a firm conclusion as to the extent of discrimination at the University of North Carolina and the need for and efficacy of the present regulations. The majority’s condemnation of the regulations because they impinge upon the rights of others is simplistic. Bakke teaches that as a necessary remedial measure a victimized group may be preferred at the expense of other innocent persons. What cries out for determination in the instant case is whether such preferment is justified under the principles of Bakke.
II.
This litigation began on June 13, 1974 by plaintiffs then students at the University. They were joined by other students who sought to intervene on September 13, 1974, and whose intervention was allowed. Although the complaint sought certification for a class action, the district court did not act upon the request. Additional interventions were sought from us, and on April 18, 1978, we referred the motions to the district court. The present record does not disclose what action the district court took thereon.
The fact that even with scholastic success the period that a student is enrolled in a University is limited and the fact that, absent certification of a class, there have been repeated efforts to intervene in the litigation suggest to us the possibility that the litigation has become moot. Thus, it is quite possible that the action may have been mooted by the departure of all named plaintiffs from the University before other students sought intervention. If, in accord with our views, the case were remanded for trial on the merits, we would direct the district court first to consider if the case has become moot either because all named plaintiffs have severed their connection with the University, or at some stage of the proceedings no named plaintiff had maintained a continuing connection with the University.

 After the mandate of the Supreme Court issued in the instant case, the University moved for a remand to the district court for a trial on the merits. After pointing out that the present record is not full and complete, the university tracked the language quoted in the text asking that it “be afforded an opportunity to present evidence of its ‘legitimate and substantial interest in ameliorating, or eliminating where feasible, the disabling effects of identified discrimination.’ ” Indeed, it rightfully argued that procedural due process required that it be given this opportunity.